       Case 2:18-cr-00465-SMB Document 95 Filed 05/28/19 Page 1 of 1



1
2
3
4
5
6
7
8                            IN THE UNITED STATES DISTRICT COURT
9                                FOR THE DISTRICT OF ARIZONA
10
     United States of America,                     NO. CR-18-00465-PHX-SMB
11
                          Plaintiff,
12
     vs.
13                                                 ORDER
     Backpage.com, LLC, et al.,
14
15                     Defendants.

16
              Upon Petitioner/Movant Andrew Padilla’s Motion to Withdraw as Counsel of
17
18   Record (Doc. 93), and good cause appearing, IT IS HEREBY ORDERED:
19         1. The motion to withdraw as counsel of record is GRANTED and Michael L.
20
              Piccarreta is withdrawn as counsel of record for Andrew Padilla.
21
           2. David Eisenberg (CJA) is APPOINTED for Andrew Padilla for all further
22
23            proceedings.
24                  Dated this 28th day of May, 2019.
25
26
27
28
